DETAILED ACTION
Claims 1 – 4 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 last line recites “the actual current in each phase” has minor error. It should be “an actual current in each phase”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5-8 of U.S. Patent 10,855,078 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving to determine the correction current to balance loads between a first phase on a first bus and a second phase on a second bus by calculating a required correction current. 

US Patent 10,855,078 B2
1. A load control device for use in an electrical power transmission network where the network comprises: a plurality of subscriber premises for receiving electrical power from a power supply system; each subscriber premises including a plurality of user devices on a power supply circuit; transmission lines supplying electrical power from the power supply system to a respective power supply inlet of each of the subscriber premises; the load control device being arranged for controlling the power supplied from the power supply inlet to the user devices on the power supply circuit, the load control device comprising an arrangement for balancing loads between a first phase on a first BUS and a second phase on a second BUS by calculating a required correction current by adding load currents from the first and second phases which are then divided by the number of phases to determine a load current needed in each to be balanced where the differences between this average and the actual current in each phase determines a balancing correction current order.
A load control device for use in an electrical power transmission network where the network comprises: a plurality of subscriber premises for receiving electrical power from a power supply system; where the power supply system has a natural time constant of a response time of the power supply system; each of the subscriber premises including a plurality of user devices on a power supply circuit; transmission lines supplying electrical power from the power supply system to a respective power supply inlet of each of the subscriber premises; the load control device being arranged for controlling the power supplied from the power supply inlet to the user devices on the power supply circuit, the load control device comprising: a sensing system for detecting variations in power load caused by switching on or off of a load caused by one of said user devices; and an arrangement for creating soft 
5. The load control device according to claim 1 wherein the load control device comprises an arrangement for balancing loads between a first phase on a first BUS and a second phase on a second BUS by calculating a required correction current by adding load currents from the first and second phases which are then divided by the number of phases to determine a load current needed in each to be balanced where the differences between this average and the actual current in each phase determines a balancing correction current order.

6. The load control device according to claim 5 wherein the current orders cause the first BUS to draw current from a power supply system side while the second BUS is caused to deliver an equal and opposite current to the load side.
3. The load control device according to claim 1 wherein current is absorbed by the first BUS and is delivered to the second BUS hence balancing out the currents as viewed by a power supply system side.
7. The load control device according to claim 5 wherein current is absorbed by the first BUS and is delivered to the second BUS hence balancing out the currents as viewed by the system.
4. The load control device according to claim 1 wherein current flows to the first BUS through a first half bridge charging a DC link 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187